Citation Nr: 0205348	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for diabetes mellitus, with moderate retinopathy 
and peripheral vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a petition from the 
veteran to re-open a previously denied claim of entitlement 
to service connection for diabetes mellitus, with moderate 
retinopathy and peripheral vascular disease.

The veteran and his brother testified at a Travel Board 
Hearing that was conducted by the undersigned on November 8, 
2001.  A transcript of that hearing has been associated with 
the file.

At the above hearing, the veteran submitted additional 
evidence, in the form of copies of records reflecting VA 
medical treatment between 1996 and 2001, and signed a 
statement waiving his right to have this evidence initially 
reviewed at the RO level.  Even if the waiver had not been 
produced, the Board is free to review the matter on appeal at 
this time because new rules amending 38 C.F.R. § 20.1304, 
published on January 23, 2002, now permit the Board to 
consider additional evidence without having to refer the 
evidence to the RO for initial consideration and without 
having to obtain an appellant's waiver.  The rule changes and 
amendments made by 67 Fed. Reg. 3,099 (Jan. 23, 2002) were 
effective as of February 22, 2002.  The amendments apply to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  As stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 
3,099, 3,103-104.




FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The additional evidence that has been associated with the 
file since the October 1992 rating decision with regard to 
the veteran's petition to re-open his claim of entitlement to 
service connection for diabetes mellitus, with moderate 
retinopathy and peripheral vascular disease, is not 
significant enough to warrant its consideration in order to 
fairly decide the merits of that particular claim.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision that denied entitlement 
to service connection for diabetes mellitus, with moderate 
retinopathy and peripheral vascular disease, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.202, 20.302(a), 20.1103 (2001).

2.  None of the evidence that has been associated with the 
file since the October 1992 rating decision in support of the 
veteran's application to re-open his claim of entitlement to 
service connection for diabetes mellitus, with moderate 
retinopathy and peripheral vascular disease, is new and 
material; thus, the requirements to reopen the claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the record reveals that the veteran filed a claim 
for service connection for diabetes mellitus in June 1992.  
In response to an RO's request for additional information, 
the veteran indicated, in an August 1992 handwritten 
statement, that all his post-service medical treatment had 
been received from VA.  The RO attempted to secure the 
veteran's service medical records, but was informed by the 
National Personnel Records Center ("the NPRC"), in August 
1992, and then again in October 1992, that the records could 
not be located because they were considered "fire related," 
i.e., presumed lost in a fire that occurred at the NPRC in 
1973.  The veteran's discharge examination report, dated in 
October 1956, is the only service medical record that has 
been located.

In an October 1992 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus, 
with moderate retinopathy and peripheral vascular disease, 
after finding that the veteran's diabetes mellitus had not 
been shown on the veteran's separation examination, nor 
within one year after the veteran's separation from active 
military service.  In denying the veteran's claim, the RO 
reviewed the above mentioned October 1956 service medical 
record, which revealed a negative analysis of the veteran's 
sugar levels, a normal clinical evaluation of the veteran's 
endocrine system, and no indications of the manifestation of 
diabetes mellitus.  The RO also reviewed VA outpatient 
medical records dated between October 1988 and July 1992, 
showing, as pertains to this matter, a "new" diagnosis of 
diabetes mellitus in October 1988, as well as a September 
1992 VA medical examination report confirming the claimed 
diagnosis of diabetes mellitus, with moderate retinopathy and 
peripheral vascular disease.

Having the veteran filed a Notice of Disagreement (NOD) with 
the above denial of service connection for diabetes mellitus, 
the RO sent him a Statement of the Case (SOC) in December 
1992, advising the veteran of the reasons and bases for the 
denial, and of his appellate rights.  The record does not 
show, nor has the veteran claimed, that the veteran perfected 
his appeal.

In January 2001, the veteran filed a petition to re-open his 
previously denied claim for service connection for diabetes 
mellitus, with moderate retinopathy and peripheral vascular 
disease, restating his prior contention of having been 
treated during service in 1955 somewhere in Puerto Rico, and 
indicating that he had been treated recently at the 
Birmingham, Alabama, VA Medical Center (VAMC), for his 
diabetes mellitus.  VA medical records produced in the years 
2000 and 2001 were soon after associated with the file.

In February 2001, the RO denied the veteran's petition to 
have his claim for service connection for diabetes mellitus, 
with moderate retinopathy and peripheral vascular disease, 
re-opened, on the basis that the evidence associated with the 
file since October 1992 was not new and material, but merely 
cumulative.  The evidence reviewed by the RO also included VA 
medical records dated between 1994 and 1998, reflecting 
medical treatment for a variety of medical conditions, to 
include diabetes mellitus, and an indication to the effect 
that the veteran has a family history of diabetes mellitus, 
on both sides of his family, as well as a June 1999 VA aid 
and attendance or housebound examination report showing 
several diagnoses, to include diabetes and intermittent left 
leg weakness of unknown etiology.  The veteran appealed this 
rating decision to the Board.

At the November 2001 Travel Board Hearing, the veteran in 
essence restated his contentions of record to the effect that 
he was given insulin shots during service and was told, also 
during service, that he had to be careful with his diet, as 
he was "borderline."  His brother confirmed the veteran's 
contentions of the veteran having received medical treatment 
for the claimed condition in the late 1950's and sometime 
around 1960.



Initial considerations pertaining to VA's duty to assist

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA also contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
and does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

It is the Board's opinion that VA has already fulfilled the 
notice and duty to assist requirements as it pertains to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In 
particular, it is noted that the veteran has been advised, in 
writing, of the evidence that he needs to submit in order to 
have his previously denied service connection claim re-
opened, and was afforded an opportunity to provide testimony 
at the Travel Board Hearing that was held before the 
undersigned in November 2001.  The RO has also taken all the 
necessary steps to attempt to secure the veteran's service 
medical records, and has secured copies of records reflecting 
VA medical treatment furnished to the veteran.  Records 
reflecting the claimed medical treatment in Puerto Rico have 
not been located, but it is noted that these records, 
reportedly produced during service in 1955, are presumed 
"fire related" and are, therefore, unavailable.  
Consequently, the Board finds that no additional assistance 
to the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  


Legal analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2001).

Every claimant has one year from the notification of a 
decision of the agency of original jurisdiction to file an 
NOD with the decision, and the decision becomes final if an 
NOD is not filed within that time.  38 U.S.C.A. § 7105(b) and 
(c) (West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2001).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the SOC and 
any prior Supplemental Statements of the Case.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2001).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2001).

In the present case, since the veteran did not perfect his 
appeal of the October 1992 rating decision that denied 
service connection for diabetes mellitus, with moderate 
retinopathy and peripheral vascular disease, that rating 
decision is now final.  Once a decision is final, VA has no 
jurisdiction to once again consider the claim on the merits, 
unless the veteran submits new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for the Federal Circuit has specifically held that 
the Board may not consider the merits of a previously and 
finally disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

As noted earlier in this decision, the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's petition to re-open in the present case was 
received in January 2001.  Therefore, the amendments are not 
applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In the present case, the last disallowance of the veteran's 
claim for service connection for diabetes mellitus, with 
moderate retinopathy and peripheral vascular disease, on any 
basis, was accomplished in the October 1992 rating decision.  
As discussed earlier, the evidence that has been associated 
with the file since the October 1992 rating decision consists 
of VA medical records dated between 1994 and 2001, reflecting 
medical treatment for several medical conditions, to include 
diabetes mellitus; a June 1999 VA aid and attendance or 
housebound status examination report, showing several 
diagnoses, to include diabetes; and the testimony offered by 
the veteran and his brother at the November 2001 Travel Board 
Hearing.

The VA medical records are new, in the sense that they were 
all produced after the October 1992 rating decision and were 
not considered by the RO when that rating decision was 
rendered.  They are not considered "new and material" 
because they are either not pertinent to the issue of service 
connection for diabetes mellitus or they are just duplicative 
of medical records previously considered, in that they 
confirm the claimed diagnosis of diabetes mellitus.

The testimony offered by the veteran and his brother is not 
considered "new and material" either because it merely 
consists of a repetition of the veteran's previous assertions 
that were before VA in 1992; thus, it is basically 
cumulative, and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, any lay statements 
concerning the onset of any medical condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board acknowledges the veteran's belief that he should be 
granted service connection for diabetes mellitus, with 
moderate retinopathy and peripheral vascular disease, because 
he received insulin shots during service.  However, the law 
clearly requires that the veteran submit new and material 
evidence so as to allow VA to reopen, and review on the 
merits, his service connection claim, and the veteran has 
failed to submit such type of evidence at this time.

In short, it is the Board's opinion that the additional 
evidence that has been associated with the file with regard 
to the veteran's petition to reopen his claim of entitlement 
to service connection for diabetes mellitus, with moderate 
retinopathy and peripheral vascular disease, is not 
significant enough to warrant its consideration in order to 
fairly decide the merits of that particular claim.  In view 
of this finding, the Board concludes that none of the 
evidence that has been associated with the file since the 
October 1992 rating decision in support of the veteran's 
application to re-open his claim of entitlement to service 
connection for diabetes mellitus, with moderate retinopathy 
and peripheral vascular disease, is new and material.  The 
requirements to reopen the claim have not been met, and the 
claim must remain unopened.


ORDER

New and material evidence not having been submitted, the 
previously denied claim of entitlement to service connection 
for diabetes mellitus, with moderate retinopathy and 
peripheral vascular disease, remains unopened.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

